
	

113 S1153 IS: Invasive Fish and Wildlife Prevention Act
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1153
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mrs. Gillibrand (for
			 herself, Mr. Nelson, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To establish an improved regulatory process for injurious
		  wildlife to prevent the introduction and establishment in the United States of
		  nonnative wildlife and wild animal pathogens and parasites that are likely to
		  cause harm.
	
	
		1.Short titleThis Act may be cited as the
			 Invasive Fish and Wildlife Prevention
			 Act.
		2.PurposeThe purpose of this Act is to establish an
			 improved regulatory process for injurious wildlife to prevent the introduction
			 and establishment in the United States of nonnative wildlife and wild animal
			 pathogens and parasites that are likely to cause—
			(1)economic or
			 environmental harm; or
			(2)harm to humans or
			 animal health.
			3.DefinitionsIn this Act:
			(1)Approved
			 wildlife sanctuaryThe term approved wildlife
			 sanctuary means a sanctuary that cares for wildlife species
			 that—
				(A)(i)is a corporation that is
			 exempt from taxation under section 501(a) of the Internal Revenue Code 1986 and
			 described in sections 501(c)(3) and 170(b)(1)(A)(vi) of that Code;
					(ii)does not commercially trade in
			 animals regulated under this Act, including offspring, parts, and byproducts of
			 those animals; and
					(iii)does not propagate animals
			 regulated under this Act; and
					(B)meets any
			 additional criteria that the Service determines are necessary and consistent
			 with the purpose of this Act.
				(2)Aquatic nuisance
			 species task forceThe term Aquatic Nuisance Species Task
			 Force means the Aquatic Nuisance Species Task Force established under
			 section 1201 of the Nonindigenous Aquatic Nuisance Prevention and Control Act
			 of 1990 (16 U.S.C. 4702).
			(3)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(4)FundThe
			 term Fund means the Injurious Wildlife Prevention Fund
			 established by section 16(a).
			(5)ImportThe
			 term import means to bring into, or introduce into, or attempt
			 to bring into, or introduce into, any place subject to the jurisdiction of the
			 United States, regardless of whether the bringing into or introduction
			 constitutes an importation within the meaning of the customs laws of the United
			 States.
			(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(7)National
			 invasive species councilThe term National Invasive
			 Species Council means the National Invasive Species Council established
			 by Executive Order 13112 on February 8, 1999 (64 Fed. Reg. 6183).
			(8)NativeThe
			 term native, with respect to a wildlife taxon, means a wildlife
			 taxon that historically occurred or currently occurs in the United States,
			 other than as a result of an intentional or unintentional introduction by
			 humans.
			(9)Nonnative
			 wildlife taxon
				(A)In
			 generalThe term nonnative wildlife taxon means
			 any family, genus, species, or subspecies of live animal that is not native to
			 the United States, regardless of whether the animal was born or raised in
			 captivity.
				(B)InclusionsThe
			 term nonnative wildlife taxon includes any viable egg, sperm,
			 gamete, or other reproductive material or offspring of an animal of a family,
			 genus, species, or subspecies described in subparagraph (A).
				(C)ExclusionsThe
			 term nonnative wildlife taxon does not include—
					(i)any
			 taxon that is—
						(I)specifically
			 defined or regulated as a plant pest or approved for biological control
			 purposes under the Plant Protection Act (7 U.S.C. 7701 et seq.); or
						(II)defined or
			 regulated as a threat to livestock or poultry under the Animal Health
			 Protection Act (7 U.S.C. 8301 et seq.); or
						(ii)any
			 common and clearly domesticated species or subspecies, including—
						(I)cat (Felis
			 catus);
						(II)cattle or oxen
			 (Bos taurus);
						(III)chicken (Gallus
			 gallus domesticus);
						(IV)common canary
			 (Serinus canaria domesticus);
						(V)dog (Canis lupus
			 familiaris);
						(VI)donkey or ass
			 (Equus asinus);
						(VII)domesticated
			 members of the family Anatidae (geese);
						(VIII)duck
			 (domesticated Anas spp.);
						(IX)domesticated
			 ferret (Mustela furo);
						(X)gerbil (Meriones
			 unguiculatus);
						(XI)goat (Capra
			 aegagrus hircus);
						(XII)guinea pig or
			 Cavy (Cavia porcellus);
						(XIII)goldfish
			 (Carassius auratus auratus);
						(XIV)domesticated
			 hamsters (Cricetulus griseus, Mesocricetus auratus, Phodopus campbelli,
			 Phodopus sungorus, and Phodopus roborovskii);
						(XV)horse (Equus
			 caballus);
						(XVI)llama (Lama
			 glama);
						(XVII)mule or hinny
			 (Equus caballus x E. asinus);
						(XVIII)pig or hog
			 (Sus scrofa domestica);
						(XIX)domesticated
			 varieties of rabbit (Oryctolagus cuniculus);
						(XX)sheep (Ovis
			 aries); or
						(XXI)any other
			 species or subspecies that the Director determines to be common and clearly
			 domesticated.
						(10)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or other private entity;
				(B)any officer,
			 employee, agent, department, or instrumentality of the Federal Government, or
			 of any tribal government, or of any State, municipality, or political
			 subdivision of a State, or of any foreign government; and
				(C)any other entity
			 subject to the jurisdiction of the Federal United States.
				(11)Qualified
			 institutionThe term qualified institution means
			 an institution that is determined by the Director to be—
				(A)for scientific,
			 veterinary, or medical research or education, or a zoo or aquarium accredited
			 by the Association of Zoos and Aquariums; or
				(B)an approved
			 wildlife sanctuary.
				(12)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(13)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico;
				(D)Guam;
				(E)American
			 Samoa;
				(F)the Commonwealth
			 of the Northern Mariana Islands;
				(G)the Federated
			 States of Micronesia;
				(H)the Republic of
			 the Marshall Islands;
				(I)the Republic of
			 Palau; and
				(J)the United States
			 Virgin Islands.
				(14)United
			 StatesThe term United States means—
				(A)the States;
			 and
				(B)any land and
			 water, including the territorial sea and the Exclusive Economic Zone, within
			 the jurisdiction or sovereignty of the Federal Government.
				4.Proposals for
			 regulation of nonnative wildlife taxa
			(a)ProposalsAny
			 person or entity, or the Director, at the discretion of the Director, may
			 propose the regulation of, or revised regulation of, 1 or more taxa.
			(b)InformationA
			 proposal by a person or agency should include adequate information to allow the
			 Director to determine whether the taxon meets the criteria for designation as
			 Injurious I or Injurious II under section 5(a)(1)(A).
			(c)Public and
			 agency comment
				(1)In
			 generalUpon receipt of a proposal that the Director determines
			 to be complete, and for any proposal the Director elects to prepare, the
			 Director shall publish notice of the proposal in the Federal Register and
			 provide an opportunity for at least 60 days of public comment.
				(2)Regulations for
			 complete proposalsNot later than 180 days after the date of
			 enactment of this Act, the Secretary, acting through the Director, shall
			 promulgate regulations on the criteria for complete proposals.
				(d)DeterminationNot
			 later than 180 days after the date of publication of a proposal under
			 subsection (c), or as soon thereafter as is feasible, the Director shall make a
			 determination as to whether the proposal should be approved or
			 disapproved.
			(e)Notice of
			 determinationThe Director shall—
				(1)publish in the
			 Federal Register notice of the determination made under subsection (d);
			 and
				(2)make the basis for
			 the determination available on a publicly available Federal Internet
			 site.
				5.Scientific risk
			 assessment and risk determination regulations
			(a)Assessment and
			 determination
				(1)In
			 generalThe Secretary, acting through the Director, shall
			 promulgate regulations—
					(A)to further specify
			 the criteria for regulating a nonnative wildlife taxon as—
						(i)an
			 Injurious I taxon, which shall be a taxon—
							(I)that the Director
			 determines—
								(aa)to be
			 injurious to human beings, the interests of agriculture, horticulture, or
			 forestry, or wildlife or wildlife resources of the United States; and
								(bb)to
			 have a high degree of potential harm and is a taxon with which qualified
			 institutions have not previously had significant experience in maintaining
			 successfully in captivity and preventing escapes or releases; and
								(II)except as
			 provided in section 12, the importation and transportation of which in
			 interstate commerce shall be conducted only pursuant to a permit issued under
			 section 12 to a qualified institution; or
							(ii)an
			 Injurious II taxon, which shall be a taxon—
							(I)that the Director
			 determines—
								(aa)to be
			 injurious to human beings, the interests of agriculture, horticulture, or
			 forestry, or wildlife or wildlife resources of the United States; but
								(bb)to
			 have a degree of potential for harm that is less than the degree of potential
			 harm of an Injurious I taxon or is a taxon with which qualified institutions
			 have previously had significant experience in maintaining successfully in
			 captivity and preventing escapes or releases; and
								(II)for which no
			 permit is required if the taxon is—
								(aa)imported to a
			 qualified institution;
								(bb)transported in
			 interstate commerce and intrastate commerce to and among qualified
			 institutions; or
								(cc)held
			 by a qualified institution;
								(B)to establish a
			 process for assessing and analyzing the risks of taxa that may have been, or
			 foreseeably could be, imported into, or found in interstate commerce within,
			 the United States; and
					(C)that may also
			 provide for cases in which exceptions or additions to the Injurious I taxon or
			 Injurious II taxon criteria may be necessary to address extraordinary
			 risks.
					(2)Basis,
			 availability, and reviewThe Director shall—
					(A)ensure that the
			 risk assessment and risk determination processes conducted under this section
			 are based on sound science; and
					(B)make the results
			 of each such assessment and determination available to the public.
					(3)Previously
			 listed taxaEach wildlife taxon previously designated by statute
			 or by the Secretary as injurious under section 42(a) of title 18, United States
			 Code (including under any regulation promulgated under that authority), shall,
			 after the effective date of the final regulations promulgated under this
			 subsection, be promptly designated by the Director as an Injurious I taxon or
			 Injurious II taxon under this subsection, based on a determination by the
			 Director of whether the taxon meets the criteria described in clause (i) or
			 (ii), respectively, of paragraph (1)(A).
				(4)Deadlines
					(A)Proposed
			 regulationsNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register a proposed
			 version of the regulations required under this subsection.
					(B)Final
			 regulationsNot later than 18 months after the date of enactment
			 of this Act, the Secretary shall promulgate final regulations required under
			 this subsection, including a public notification of the process for submission
			 of a proposal under section 4(a).
					(C)Additional
			 requirement of pre-import risk screening for all taxa novel to the united
			 states
						(i)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall by regulation—
							(I)define the phrase
			 non-native wildlife taxa novel to the United States for the
			 purpose of this section; and
							(II)set forth a
			 process to ensure that all unregulated non-native wildlife taxa novel to the
			 United States are thereafter reviewed by the Director prior to allowance of
			 their importation to the United States to determine whether they should be
			 regulated under any of clause (i) or (ii) of paragraph (1)(A).
							(ii)Avoidance of
			 new incentivesIn promulgating the regulation under clause (i),
			 the Secretary shall seek to avoid creating a new incentive for animal importers
			 to import novel taxa prior to the effective date of the regulation.
						(iii)New regulation
			 for imports of taxa novel to the united statesNot later than 1
			 year after the date of promulgation of the regulation under clause (i), the
			 Secretary shall implement the regulation.
						(b)Scientific risk
			 assessmentThe regulations promulgated under subsection (a) shall
			 require consideration, in an initial scientific risk assessment of a taxon, of
			 at least—
				(1)the scientific
			 name and native range of the taxon;
				(2)whether the taxon
			 has established or spread, or caused harm to the economy, the environment, or
			 the health of other animal species in the United States or in an ecosystem
			 similar to an ecosystem in the United States;
				(3)whether
			 environmental conditions suitable for the establishment or spread of the taxon
			 exist or will exist in the United States;
				(4)the likelihood of
			 establishment and spread of the taxon;
				(5)whether the taxon
			 will cause harm to human beings, to the interests of agriculture, horticulture,
			 forestry, or to wildlife or the wildlife resources of the United States;
				(6)whether the taxon
			 will damage land, water, or facilities of the National Park System or other
			 public land;
				(7)the best available
			 scientific risk screening systems or predictive models that apply to the taxon;
			 and
				(8)other factors
			 important to assessing risks, if any, associated with the taxon, in accordance
			 with the purpose of this Act.
				(c)Risk
			 determinationPrior to designating any nonnative wildlife taxon
			 as an Injurious I taxon or Injurious II taxon under subsection (a), after
			 conducting a risk assessment, the Director shall prepare a risk determination
			 that takes into consideration—
				(1)the results of the
			 risk assessment; and
				(2)at a
			 minimum—
					(A)the capabilities
			 and any efforts of States, local governments, and Indian tribes to address the
			 risks, if any, identified by the Director with respect to the taxon, including
			 the results of any risk assessments conducted for the taxon that are available
			 to the Director;
					(B)the potential for
			 reduction, mitigation, control, and management of any risks identified;
			 and
					(C)whether any risks
			 identified already are adequately addressed under other applicable law.
					(d)Discretionary
			 analysis
				(1)In
			 generalIn preparing the risk determination for a taxon, the
			 Director may consider the economic, social, and cultural impacts of a decision
			 on whether to regulate the taxon.
				(2)Other
			 requirementsThis section shall satisfy the requirements of, and
			 apply in lieu of any other requirement to complete an analysis under, any other
			 law (including a regulation or Executive order) on economic, social, or
			 cultural impact.
				(e)Notice and
			 consultationIn promulgating regulations under subsection (a),
			 the Director shall notify and consult with, at a minimum—
				(1)affected States,
			 Indian tribes, qualified institutions, and other stakeholders;
				(2)the Aquatic
			 Nuisance Species Task Force;
				(3)the National
			 Invasive Species Council;
				(4)the Department of
			 Agriculture;
				(5)the Centers for
			 Disease Control and Prevention; and
				(6)the National
			 Oceanic and Atmospheric Administration.
				6.Emergency
			 temporary designation
			(a)In
			 generalIf the Director determines an emergency exists because an
			 unregulated nonnative wildlife taxon poses an imminent threat of harm to
			 individuals in or wildlife of the United States, or the economy or environment
			 of the United States, the Director may immediately temporarily designate the
			 nonnative wildlife taxon as Injurious I in accordance with section
			 5(a)(1)(A)(i).
			(b)Notice of
			 temporary designationThe Director shall promptly—
				(1)publish in the
			 Federal Register notice of each temporary designation under this subsection;
			 and
				(2)make the basis for
			 the designation available on a publicly available Federal Internet site and
			 through other appropriate means.
				(c)DeterminationNot
			 later than 1 year after temporarily designating a nonnative wildlife taxon
			 using the emergency authority under this section, the Director shall—
				(1)make a final
			 determination regarding whether the taxon should be further regulated under
			 either of clause (i) or (ii) of section 5(a)(1)(A);
				(2)publish notice of
			 that final determination in the Federal Register; and
				(3)make the basis for
			 the determination available on a publicly available Federal Internet
			 site.
				(d)Limitation on
			 proceduresThe procedures under sections 4 and 5 of this Act and
			 section 553 of title 5, United States Code, shall not apply to temporary
			 designations under this section.
			(e)State
			 requestsIf the Governor of a State requests a temporary
			 emergency designation under this section, the Director shall respond promptly
			 with a written determination on the request.
			7.Information on
			 imported animals
			(a)Improved
			 informationThe Director shall—
				(1)not later than 18
			 months after the date of enactment of this Act, establish an electronic
			 database that describes, using scientific names to the species level (or
			 subspecies level, if applicable), all quantities of imports of all live
			 wildlife, and the regulatory status of the wildlife, in a form that permits
			 that information to be rapidly accessed; and
				(2)not later than 30
			 days after the date of importation of wildlife described in paragraph (1), make
			 the information described in that paragraph (other than confidential business
			 information associated with those imports that is protected under other Federal
			 law) available on a publicly available Federal Internet site.
				(b)Annual report of
			 informationNot later than 3 years after the date of enactment of
			 this Act, and not later than each April 1 thereafter, the Director shall issue,
			 including on a publicly available Federal Internet site, a report that
			 includes, at a minimum, a description of—
				(1)all nonnative
			 wildlife imported, using scientific names of the wildlife to the species or
			 subspecies level, to the extent known; and
				(2)cumulative
			 quantities of imported wildlife and the regulatory status of the
			 wildlife.
				(c)Monitoring
			 import informationIn consultation with inspection, customs, and
			 border officials in the Departments of Agriculture and Homeland Security, the
			 Director shall regularly—
				(1)monitor the
			 identities and quantities of nonnative wildlife taxa being imported, with
			 particular emphasis on wildlife newly in the import trade to the United States;
			 and
				(2)determine, to the
			 maximum extent practicable, whether the newly traded taxa would meet the
			 criteria for regulation, and should be regulated, under any of clause (i) or
			 (ii) of section 5(a)(1)(A).
				8.Injurious
			 wildlife determinations
			(a)In
			 generalImmediately upon the date of enactment of this Act, the
			 Secretary shall make more rapid determinations on proposals for regulation of
			 wildlife under section 42 of title 18, United States Code.
			(b)Streamlining of
			 determinationsIn carrying out subsection (a) and other
			 provisions of this Act, the Secretary—
				(1)shall use the best
			 available scientific risk screening systems or predictive models that apply to
			 the taxon under consideration;
				(2)shall forego
			 time-consuming optional administrative steps, unless the Secretary determines
			 the steps to be essential; and
				(3)notwithstanding
			 chapter 6, and section 804, of title 5, United States Code, may forego economic
			 impact analyses.
				9.Effect on
			 injurious wildlife provisionThis Act and the regulations promulgated
			 under this Act shall take precedence over any conflicting regulation
			 promulgated under section 42 of title 18, United States Code.
		10.Prevention of
			 wildlife pathogens and parasites
			(a)In
			 generalThe Secretary shall have the primary authority to
			 prevent, and the primary responsibility for preventing, the importation of, and
			 interstate commerce in, wildlife pathogens and harmful parasites.
			(b)Regulations
				(1)In
			 generalIn addition to regulations required under section 5(a),
			 the Secretary shall promulgate such regulations as are necessary—
					(A)to minimize the
			 likelihood of introduction or dissemination of any disease or harmful parasite
			 of native or nonnative wildlife; and
					(B)to impose any
			 additional necessary import restrictions, including management measures, health
			 certifications, quarantine requirements, specifications for conveyances,
			 holding water, and associated materials, shipment and handling requirements,
			 and other measures that the Secretary determines to be necessary—
						(i)to
			 prevent the importation of, and interstate commerce in, wildlife pathogens and
			 harmful parasites; and
						(ii)to
			 address—
							(I)a
			 particular taxon;
							(II)the place of
			 origin of a particular taxon; and
							(III)the conveyance
			 and materials associated with wildlife transport.
							(c)Relationship to
			 other authorities
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 exclude from regulation under this section any pathogen, parasite, or host
			 taxon that is—
					(A)defined or
			 regulated by the Department of Health and Human Services as a threat to humans
			 under section 361 of the Public Health Service Act (42 U.S.C. 264);
					(B)defined or
			 regulated by the Department of Agriculture as a threat to livestock or poultry
			 under the Animal Health Protection Act (7 U.S.C. 8301 et seq.); or
					(C)specifically
			 defined or regulated by the Department of Agriculture as a plant pest or
			 approved for biological control purposes under the Plant Protection Act (7
			 U.S.C. 7701 et seq.).
					(2)ExceptionThe
			 Secretary may regulate a pathogen, parasite, or host taxon described in any of
			 subparagraphs (A) through (C) of paragraph (1) to the extent that the taxon
			 also poses a wildlife disease risk.
				(d)Coordination
				(1)In
			 generalIn promulgating regulations under and otherwise carrying
			 out this section and section 7, the Secretary shall consult and coordinate
			 with—
					(A)other Federal
			 agencies and departments with authority to regulate taxa;
					(B)State wildlife
			 agencies;
					(C)State
			 veterinarians; and
					(D)other officials
			 with related authorities.
					(2)Consultation by
			 secretary of agricultureIn any case in which the Secretary of
			 Agriculture participates in the World Organization for Animal Health, the
			 Secretary of Agriculture shall confer and consult with the Secretary on any
			 matters relating to prevention of wildlife diseases that may threaten the
			 United States.
				11.Prohibitions
			(a)ProhibitionsExcept
			 as provided in this section or section 12, it shall be unlawful for any person
			 subject to the jurisdiction of the United States—
				(1)to import into the
			 United States any nonnative wildlife taxon the Director has designated as
			 Injurious I or Injurious II under section 5(a)(1)(A) or under section 6, or to
			 knowingly possess such an animal, or the descendant of such an animal, that was
			 imported in violation of this subsection;
				(2)to engage in
			 interstate commerce for any nonnative wildlife taxon described in paragraph
			 (1), or to knowingly possess such an animal, or the descendant of an animal,
			 that was transported in interstate commerce in violation of this
			 subsection;
				(3)to violate any
			 term or condition of a permit issued to a qualified institution under section
			 12 for a taxon designated as Injurious I under clause (i) of section 5(a)(1)(A)
			 or under section 6;
				(4)to release into
			 the wild any nonnative wildlife taxon described in paragraph (1);
				(5)to violate any
			 additional regulation promulgated by the Secretary as necessary to prevent the
			 importation of, and interstate commerce in, wildlife pathogens and harmful
			 parasites under this Act; or
				(6)to attempt any of
			 the prohibited actions described in paragraphs (1) through (5).
				(b)Exemption for
			 interstate transportation of animals of later-Regulated taxa
				(1)In
			 generalExcept as provided in paragraph (2), an individual animal
			 that was lawfully owned prior to the taxa to which the animal belongs being
			 regulated by the Director under this Act as Injurious II may be transported
			 interstate without a permit by any person for noncommercial purposes
			 only.
				(2)ExceptionThe
			 exemption under paragraph (1) does not apply to an animal of any taxa
			 designated by the Director as Injurious I.
				(c)Limitation on
			 Application
				(1)In
			 generalThe prohibitions in this section shall not apply
			 to—
					(A)any action by
			 Federal, State, tribal, or local law enforcement personnel to enforce this
			 section; and
					(B)any action by
			 Federal, State, tribal, or local officials to prevent the introduction or
			 establishment of nonnative wildlife, or wildlife pathogens or parasites,
			 including actions to transport, hold, and shelter animals of taxa regulated
			 under this Act.
					(2)Importation and
			 transportation by Federal agenciesNothing in this Act shall
			 restrict the importation or transportation between any States of nonnative
			 wildlife by a Federal agency for the use of the Federal agency if the nonnative
			 wildlife remains in the possession of a Federal agency.
				(d)Effective
			 dateThis section takes effect on the date that is 30 days after
			 the date of promulgation of the final regulations under section 5(a).
			12.Permits and
			 exemptions for qualified institutions and live animal transporters
			(a)PermitsThe
			 Director may issue to a qualified institution a permit under this Act
			 authorizing any of the actions otherwise prohibited under section 11 for any
			 wildlife taxon designated under clause (i) or (ii) of section 5(a)(1)(A) or
			 under section 6.
			(b)Terms and
			 conditionsThe Director may include in a permit under subsection
			 (a) terms and conditions to minimize the risk of introduction or establishment
			 of nonnative wildlife, pathogens, and parasites in the United States.
			(c)Exemption and
			 reporting
				(1)In
			 generalNo permit under this Act shall be required for any
			 qualified institution or any live animal transportation company or other live
			 animal transporter that is in temporary possession of an animal delivering it
			 to, or transporting it from, a qualified institution, to import or transport
			 (on an interstate or intrastate basis), or possess or breed, any taxon that the
			 Director has designated as an Injurious II taxon under section
			 5(a)(1)(A)(ii).
				(2)Display
			 exemptionNo permit under this Act shall be required for the
			 import, interstate or intrastate transportation, possession, or breeding of an
			 Injurious I taxon by a qualified zoo or aquarium institution.
				(3)ExclusionsThe
			 exemptions described in paragraphs (1) and (2) do not include the transfer of
			 ownership of an Injurious I taxon or the transfer of ownership of an Injurious
			 II taxon to any person or entity other than to another qualified
			 institution.
				(4)RecordEach
			 qualified institution or live animal transporter that imports, transports (on
			 an interstate or intrastate basis), possesses, or breeds any taxa designated as
			 Injurious I or II shall maintain records, subject to annual inspection by the
			 Director, at the discretion of the Director, that summarize the transactions of
			 the qualified institution or live animal transporter for the covered
			 taxa.
				(d)Regulations;
			 list of qualified institutionsThe Secretary shall—
				(1)promulgate
			 regulations to implement this section; and
				(2)maintain a current
			 roster of designated qualified institutions on a publicly available Federal
			 Internet site and through other appropriate means.
				(e)ReportNot
			 later than March 1 of each year, a qualified zoo or aquarium shall submit to
			 the Director a report on the imports, interstate or intrastate transportation,
			 possession, or breeding of any Injurious I taxon by the qualified zoo or
			 aquarium for the preceding calendar year.
			13.User
			 fees
			(a)Definition of
			 live wildlife shipmentsIn this section, the term live
			 wildlife shipment does not include shipments made by qualified
			 institutions for scientific, veterinary, or medical research, medical research,
			 education, conservation outreach, or display purposes.
			(b)Reasonable
			 feeNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall propose, and subsequently adopt, by regulation, a
			 reasonable fee to be charged on imported live wildlife shipments for use in
			 recovering a portion of the costs of—
				(1)improving the
			 information available on the importation and interstate commerce trade of
			 wildlife;
				(2)monitoring that
			 information under section 7;
				(3)conducting risk
			 assessments and risk analyses for nonnative wildlife taxa in that trade under
			 sections 4 and 5;
				(4)making emergency
			 designations under section 6; and
				(5)preventing
			 wildlife pathogens and parasites under section 10.
				(c)Cost recovery
			 purposeThe purpose of the user fees in this section shall be to
			 recover approximately 75 percent of the costs to the Director for the services
			 listed in subsection (b), after such date as the user fee regulation under
			 subsection (b) is fully implemented and the amounts of the fees received have
			 been appropriated to the Injurious Wildlife Prevention Fund pursuant to section
			 16(b)(2)(A) for at least one full fiscal year.
			(d)Fee
			 limit
				(1)In
			 generalThe amount of the additional fee to be charged on any
			 live wildlife shipment under this section shall be set by the Secretary only
			 after fully considering public comments on the proposed fee regulation and it
			 shall be charged broadly and fairly across the live wildlife import industry
			 and at the lowest level feasible to achieve the cost recovery purpose in
			 subsection (c).
				(2)Annual total
			 fee revenueThe fees shall be set so that the annual total fee
			 revenue shall not exceed the amount of the annual total fee revenue of the fee
			 charged by the Director under the inspection program of the Director to oversee
			 the importation of live wildlife carried out pursuant to—
					(A)section 11(f) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1540(f));
					(B)subpart I of part
			 14 of title 50, Code of Federal Regulations (or successor regulations);
			 and
					(C)other applicable
			 authority.
					14.Relationship to
			 State law
			(a)Possession of
			 lawfully obtained injurious wildlife taxaFor purposes of this
			 Act, possession of lawfully obtained injurious wildlife taxa within a State
			 shall—
				(1)be a matter of
			 State law; and
				(2)(A)not be federally
			 regulated; or
					(B)not require a Federal permit under
			 this Act.
					(b)Regulations and
			 determinationsExcept as provided in subsection (c), nothing in
			 this Act, or in the regulations and determinations to be promulgated or issued
			 by the Secretary or the Director under this Act, preempts or otherwise affects
			 the application of any State law that establishes more stringent requirements
			 for—
				(1)the importation,
			 transportation, possession, sale, purchase, release, breeding of, or bartering
			 for, or any other transaction involving, any nonnative wildlife taxon;
			 or
				(2)the prevention of
			 wildlife pathogens and harmful parasites.
				(c)Limitation on
			 Application of prohibitions To prevent releaseThe Director may
			 limit the application of this Act to facilitate implementation of any State,
			 local, or tribal program that results in voluntary surrender of regulated
			 nonnative wildlife, if the Director determines that the limitation will prevent
			 the release of that wildlife.
			15.Penalties and
			 sanctions
			(a)Civil
			 penalties
				(1)Civil
			 administrative penalties
					(A)In
			 generalAny person who is found by the Secretary, after notice
			 and opportunity for a hearing conducted in accordance with section 554 of title
			 5, United States Code, to have committed any act prohibited by section 11 shall
			 be liable to the United States for a civil penalty in an amount not to exceed
			 $10,000 for each violation.
					(B)Subpoena
			 powerFor the purposes of conducting any investigation or hearing
			 under this Act, the Secretary may—
						(i)issue subpoenas
			 for the attendance and testimony of witnesses and the production of relevant
			 papers, books, and documents; and
						(ii)administer
			 oaths.
						(2)Civil judicial
			 penaltiesAny person who violates any provision of this Act, or
			 any regulation promulgated or permit issued under this Act, shall be subject to
			 a civil penalty in an amount not to exceed $500 for each such violation.
				(b)Criminal
			 offensesAny person who knowingly violates any provision of this
			 Act, or any regulation promulgated or permit issued under this Act, shall, upon
			 conviction, be guilty of a class A misdemeanor.
			(c)Natural resource
			 damagesAll costs relating to the mitigation of injury caused by
			 a violation of this Act shall be borne by the person that violated this
			 Act.
			(d)Enforcement
				(1)Other powers and
			 authoritiesAny person authorized by the Secretary to enforce
			 this Act shall have the same authorities as are described in section 6 of the
			 Lacey Act Amendments of 1981 (16 U.S.C. 3375).
				(2)Forfeiture
					(A)In
			 generalA person who is determined to have violated any provision
			 of this Act shall forfeit to the United States—
						(i)any
			 property, real or personal, taken or retained in connection with or as a result
			 of the offense; and
						(ii)any
			 property, real or personal, used or intended to be used to commit or to
			 facilitate the commission of the offense.
						(B)Disposal of
			 propertyUpon the forfeiture to the United States of any property
			 or item described in clause (i) or (ii) of subparagraph (A), or upon the
			 abandonment or waiver of any claim to any such property or item, the property
			 or item shall be disposed of by the Secretary in a manner consistent with the
			 purpose of this Act.
					(e)Application of
			 customs lawsAll powers, rights, and duties conferred or imposed
			 by the customs laws upon any officer or employee of the Customs Service may,
			 for the purpose of this Act, be exercised or performed by the Secretary, or by
			 such officers or employees of the United States as the Secretary may
			 designate.
			16.Injurious
			 wildlife prevention fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a Fund, to be known as the
			 Injurious Wildlife Prevention Fund, to be administered by the
			 Secretary, and to be available without fiscal year limitation and subject to
			 appropriation, for use in accordance with subsection (c).
			(b)Transfers to
			 fund
				(1)In
			 generalThe Fund shall consist of such amounts as are
			 appropriated to the Fund under paragraph (2).
				(2)Fees and
			 penaltiesThere are appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, amounts equivalent to amounts
			 collected—
					(A)as user fees and
			 received in the Treasury under section 13(a);
					(B)as civil
			 administrative or judicial penalties under section 15; and
					(C)as a civil penalty
			 for any violation of section 42 of title 18, United States Code (including a
			 regulation promulgated under that section).
					(c)Use of
			 funds
				(1)In
			 generalOf the amounts deposited in the Fund for a fiscal
			 year—
					(A)75 percent shall
			 be available to the Secretary for use in carrying out this Act (other than
			 paragraph (2)); and
					(B)25 percent shall
			 be used by the Secretary to carry out paragraph (2).
					(2)Aid for state
			 wildlife risk assessments
					(A)In
			 generalThe Secretary shall establish a program to provide
			 natural resource assistance grants to States for use in supporting best
			 practices and capacity-building by States, consistent with the purpose of this
			 Act, for—
						(i)inspecting and
			 monitoring wildlife imports and interstate commerce; and
						(ii)conducting
			 assessments of risk associated with the intentional importation of nonnative
			 wildlife taxa.
						(B)AdministrationThe
			 program under this paragraph shall be administered by the Director under the
			 Federal Aid to States program of the Director.
					(d)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in subsection (c).
			(e)Annual
			 reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2014, the Secretary shall submit to the Committee on
			 Appropriations of the House of Representatives, the Committee on Appropriations
			 of the Senate, the Committee on Environment and Public Works of the Senate, and
			 the Committee on Natural Resources of the House of Representatives a report on
			 the operation of the Fund during the fiscal year.
				(2)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
					(A)A statement of the
			 amounts deposited in the Fund.
					(B)A description of
			 the expenditures made from the Fund for the fiscal year, including the purpose
			 of the expenditures.
					(C)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
					(D)A statement of the
			 balance remaining in the Fund at the end of the fiscal year.
					(f)Separate
			 Appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
				(2)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
				(3)by adding at the
			 end the following:
					
						(38)a separate
				statement for the Injurious Wildlife Prevention Fund established by section
				16(a) of the Invasive Wildlife Prevention Act of 2012, which shall include the
				estimated amount of deposits in the Fund, obligations, and outlays from the
				Fund.
						.
				17.Relationship to
			 other Federal lawsNothing in
			 this Act—
			(1)repeals,
			 supersedes, or modifies any provision of—
				(A)the Public Health
			 Service Act (42 U.S.C. 201 et seq.);
				(B)the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.);
				(C)the Plant
			 Protection Act (7 U.S.C. 7701 et seq.);
				(D)the Animal Health
			 Protection Act (7 U.S.C. 8301 et seq.);
				(E)the Animal
			 Welfare Act (7 U.S.C. 2131 et seq.); or
				(F)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); or
				(2)authorizes any
			 action with respect to the importation of any plant pest, including a
			 biological control agent, under the Federal Plant Pest Act (7 U.S.C. 150aa et
			 seq.), to the extent that the importation is subject to regulation under that
			 Act.
			18.Requirement to
			 promulgate regulationsIn
			 addition to regulations required under section 5 and other provisions of this
			 Act, the Secretary shall promulgate such regulations as are necessary to carry
			 out this Act.
		
